—Appeal by the defendant from a judgment of the County Court, Orange County (Byrne, J.), rendered February 10, 1995, convicting him of attempted murder in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
While it is true that the psychiatric and psychological evaluations which were performed on the defendant revealed a history of substance abuse and paranoid schizophrenia, there is no basis in the record to support the conclusion that at the time of the plea proceeding, the defendant lacked the capacity to understand the proceedings against him or that he was unable to assist in his defense (see, CPL 730.30 [1]; People v Hollis, 204 AD2d 569). Moreover, two psychiatrists who examined the defendant found him fit to stand trial.
Furthermore, the responses made by the defendant at the plea and sentencing proceedings were appropriate and did not indicate that he was incapacitated. Accordingly, the failure of the County Court to sua sponte order a competency hearing pursuant to CPL 730.30 (1) did not constitute error. Mangano, P. J., Miller, Copertino, Santucci and Hart, JJ., concur.